DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 03/14/2022 are acknowledged.  
In light of claim amendments, specifically limiting the gram-negative bacterium to Stenotrophomonas maltophilia, the previous 103 rejections are withdrawn. 
However, a new grounds of rejection is made. The rejection is based on the different interpretation of the previously applied reference, and newly found prior art, which provides an explanation of the rejection.  See the rejection below. 
Response to Arguments
Applicant’s arguments filed on 11/29/2021 have been fully considered but they are not persuasive for the reasons given below.   
Applicant argue that the combination of references does not teach or suggest a method for treating a microbial infection caused by Stenotrophomonas maltophilia using a combination comprising synergistically effective amounts of a teicoplanin or a pharmaceutically acceptable salt thereof, and a polymyxin or a pharmaceutically acceptable salt thereof, wherein the polymyxin is chosen from polymyxin B, polymyxin E (colistin), or colistimethate sodium, as now recited in independent claim 17. 
Bae et al teach same combination of drugs against Acinetobacter baumannii, and Acinetobacter baumannii is also a colistin-resistant. In addition, Bae et al teach the combination of colistin (aka polymyxin E) and teicoplanin showed superior results compared to other antibacterial combinations. Both Acinetobacter baumannii and Stenotrophomonas maltophilia are gram-negative bacteria, and so, the mode of action of colistin (aka polymyxin E) and teicoplanin is expected to be same on Stenotrophomonas maltophilia. In addition, there are several common infections are common in both Acinetobacter baumannii and Stenotrophomonas maltophilia. For example, respiratory tract infection blood stream infection, urinary tract infection etc. [see Introduction in the Bae et al; and second and third paragraphs in the left column in page 2, in Chang et al].
Applicants argue that even if Bae teaches synergistic activity of colistin and teicoplanin in combination against colistin-resistant Acinetobacter baumannii, which Applicant does not concede, Applicant maintains that synergy is always unpredictable, and that there would have been no reasonable expectation for a combination of antibiotic drugs to act synergistically on different species within a certain genus as understood by those of ordinary skill in the art. See, e.g., Yang, pp. 399-401 (attachment to previous Amendment and Reply to Office Action filed November 29, 2021).
In the shown data in Yang et al, it appears that they have not compared combinational data with their corresponding individual compounds. Moreover, Yang et al does not teach any species of Acinetobacter or Stenotrophomonas etc., and also does not teach applicants drugs. So, it is not relevant art. 

Claim objections
Claims 19 and 29 are objected to because of the following informalities:  in the claims the phrase “teicoplanin comprises five compounds of formula (I)” should be replaced with “teicoplanin is represented by formula (I)”, because teicoplanin is selected from one of the compounds of formula (I).  Appropriate correction is required. 
Claim 21 is objected to because of the following informalities:  some of the listed diseases are not caused by the recited bacteria in claim 17. For example, Lyme disease. Applicants are requested to identify the bacterial infections caused by the recited bacteria and amend the list accordingly. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
I. Claims 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (Antimicrobial Agents and Chemotherapy, Nov 2016, Vol.60, No.11, 6774-6779; see applicants filed IDS dated 08/21/2020) in view of Chang et al (Frontiers in Microbiology, Sep 2015, vol.6, article 893, pages 1-20) and Spencer et al (International Journal of Antimicrobial Agents, 1995, 5, 169-177).     
For claims 17-18:
Bae et al teach synergistic activity of colistin (aka polymyxin E) and teicoplanin in combination against colistin-resistant Acinetobacter baumannii, wherein Acinetobacter baumannii causes various infections including ventilator-associated pneumonia, bloodstream infections, surgical site infections, and urinary tract infections [see abstract and introduction]. 
Bae et al further teach the combination of colistin (aka polymyxin E) and teicoplanin showed superior results compared to other antibacterial combinations [see Table 2]. 
The differences between Bae et al and instant claims are as follows:
Bae et al silent on antibacterial activity of the combination of colistin and teicoplanin against Stenotrophomonas maltophilia; 
With regard to above difference, both Acinetobacter baumannii and Stenotrophomonas maltophilia are gram-negative bacteria, and so, the mode of action of colistin (aka polymyxin E) and teicoplanin is expected to be same on Stenotrophomonas maltophilia. In addition, there are several common infections are common in both Acinetobacter baumannii and Stenotrophomonas maltophilia. For example, respiratory tract infection blood stream infection, urinary tract infection etc. [see Introduction in the Bae et al; and second and third paragraphs in the left column in page 2, in Chang et al].
 So, Bae et al established the combinational effects of colistin and teicoplanin on clinical isolates of colistin-resistant Acinetobacter baumannii, and therefore, it is obvious to extrapolate to other gram-negative bacteria, such as Stenotrophomonas maltophilia, absent evidence to the contrary. 
The motivation to extrapolate to other gram-negative bacteria can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
For claim 19:
Though the structural features of teicoplanin complex are well known. For example, Spencer et al teach the following teicoplanin complex:

    PNG
    media_image1.png
    307
    586
    media_image1.png
    Greyscale
see Fig. 1 in page 170.
	For claims 20 and 23-25:
	Bae et al teach fixed concentrations of colistin at 2 mg/liter and teicoplanin at 16 mg/liter. 
Generally, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
	For claim 21:
Bae et al teach Acinetobacter baumannii causes various infections including ventilator-associated pneumonia, bloodstream infections, surgical site infections, and urinary tract infections [see introduction]. 
For claim 22:
Bae et al teach gram-negative bacteria, viz., Acinetobacter baumannii and so, the mode of action is expected to be same for the cited gram-negative bacteria. 
For claim 26:
	Bae et al tested the combinational drugs on the cell lines, which can be interpreted as topical administration. Regardless, if the property of the compound is known, a skilled person can figure it out the mode of administration through the routine experimentation, absent evidence to the contrary. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to extrapolate to other species can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
II. Claims 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (Antimicrobial Agents and Chemotherapy, Nov 2016, Vol.60, No.11, 6774-6779; see applicants filed IDS dated 08/21/2020) in view of Chang et al (Frontiers in Microbiology, Sep 2015, vol.6, article 893, pages 1-20) and Spencer et al (International Journal of Antimicrobial Agents, 1995, 5, 169-177).     
For claims 27-28:
Bae et al teach synergistic activity of colistin (aka polymyxin E) and teicoplanin in combination against colistin-resistant Acinetobacter baumannii, wherein Acinetobacter baumannii causes various infections including ventilator-associated pneumonia, bloodstream infections, surgical site infections, and urinary tract infections [see abstract and introduction]. 
Bae et al further teach the combination of colistin (aka polymyxin E) and teicoplanin showed superior results compared to other antibacterial combinations [see Table 2]. 
The above interpreted as colistin and teicoplanin are is in the composition, because they are dissolved in solvent. 
The differences between Bae et al and instant claims are as follows:
Bae et al silent on antibacterial activity of the combination of colistin and teicoplanin against Stenotrophomonas maltophilia.
With regard to above difference, both Acinetobacter baumannii and Stenotrophomonas maltophilia are gram-negative bacteria, and so, the mode of action of colistin (aka polymyxin E) and teicoplanin is expected to be same on Stenotrophomonas maltophilia. In addition, there are several common infections are common in both Acinetobacter baumannii and Stenotrophomonas maltophilia. For example, respiratory tract infection blood stream infection, urinary tract infection etc. [see Introduction in the Bae et al; and second and third paragraphs in the left column in page 2, in Chang et al]
 So, Bae et al established the combinational effects of colistin and teicoplanin on clinical isolates of colistin-resistant Acinetobacter baumannii, and therefore, it is obvious to extrapolate to other gram-negative bacteria, such as Stenotrophomonas maltophilia, absent evidence to the contrary. 
For claim 29:
Though the structural features of teicoplanin complex are well known. For example, Spencer et al teach the following teicoplanin complex:

    PNG
    media_image1.png
    307
    586
    media_image1.png
    Greyscale
see Fig. 1 in page 170.
	For claims 30-33:
	Bae et al teach fixed concentrations of colistin at 2 mg/liter and teicoplanin at 16 mg/liter. 
Generally, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
So, based on the guidance provided in the teachings of Bae et al, a skilled person in the art would find the optimal or suitable concentrations through a routine experimentation. 
For claims 34-35:
	Bae et al tested the combinational drugs on the cell lines, which can be interpreted as topical administration. Regardless, if the property of the compound is known, a skilled person can figure it out the mode of administration through the routine experimentation, absent evidence to the contrary. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658